Citation Nr: 1749641	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for asthma.
  
2.  Entitlement to a compensable disability rating for costochondritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1995 to January 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  Prior to July 24, 2014, the Veteran's asthma was manifested by intermittent inhalational or oral bronchodilator therapy.  Pulmonary function test results did not indicate FEV-1 or FEV-1/FVC results of 56 to 70 percent predicted, or; daily inhalational or oral bronchodilator therapy, or, inhalational anti-inflammatory medication.

2.  From July 24, 2014 the Veteran's service-connected asthma was manifested by daily inhalational anti-inflammatory medication.  Pulmonary function test results did not indicate 40 to 55 percent predicted FEV-1, or FEV-1/FVC, or; monthly visits to a physician for required care of exacerbations, or; intermittent courses of systemic corticosteroids.

3.  The Veteran's service-connected costochondritis has been manifested by pain or discomfort with certain activities or pressure on the rib.  






CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected asthma prior to July 24, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

2.  The criteria for a disability rating of 30 percent, but no higher, for service-connected asthma from July 24, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

3.  The criteria for a compensable disability rating for service-connected costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5297 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed, or even the year prior, until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  And this is true irrespective of whether an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999) (initial rating); Hart v. Mansfield, 21 Vet. App. 505 (2007) (established rating).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided, as this would constitute pyramiding.  See 38 C.F.R. § 4.14.  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

	Asthma

The Veteran's service-connected asthma is currently evaluated as 10 percent disabling.  He asserts that his symptoms warrant a higher rating.  For the reasons that follow, the Board finds that a 30 percent rating, but no higher, is warranted from July 24, 2014.

Bronchial asthma is evaluated pursuant to the rating criteria set forth at 38 C.F.R. § 4.97, Diagnostic Code 6602.  A 10 percent rating is warranted when there is evidence of bronchial asthma with FEV-1 of 71 to 80 percent of the predicted value; or FEV-1/FVC of 71 to 80 percent; or the need for intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for bronchial asthma where asthma is manifested by FEV-1 of 56-70 percent predicted, or; FEV-1/FVC of 56-70 percent; or, daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.  A 60 percent rating is warranted when there is evidence of bronchial asthma with FEV-1 of 40-55 percent of the predicted valued; or, FEV-1/FVC of 40-55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 less than 40 percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The Veteran was first afforded a VA examination for his increased rating claim in November 2012.  The examiner diagnosed asthma, and performed pulmonary function testing (PFT).  The post-bronchodilator results were 79 percent predicted FEV-1 (pre-bronchodilator was 88 percent predicted), and 78 percent FEV-1/FVC.  The Veteran reported use of inhalers as needed, typically with strenuous activity.  The examiner noted that the Veteran's asthma did not require use of oral or parenteral corticosteroids or inhalational bronchodilator therapy or anti-inflammatory medication.  

An additional VA respiratory conditions examination was provided on July 24, 2014.  The post-bronchodilator results were 95 percent predicted FEV-1, and 81 percent FEV-1/FVC.  The examiner noted that the Veteran's asthma required use of inhalational bronchodilator therapy intermittently, and daily use of inhalational anti-inflammatory medication.  

The Veteran's VA treatment records are not in significant conflict with the findings of the VA examinations.

Based on the foregoing, the Board finds that a disability rating in excess of 10 percent for the Veteran's service connected asthma is not warranted prior to July 24, 2014.  Prior to July 24, 2014, the Veteran treated his asthma with intermittent use of an inhaler.  This use is consistent with a 10 percent rating under Diagnostic Code 6602.  There is no indication in the record or upon VA examination in November 2012 that the Veteran used the inhaler on a daily basis, as would be required for a rating of 30 percent.  While the Board acknowledges the Veteran's statement upon filing his increased rating claim in June 2012 that he needed his inhaler daily, upon examination he reported having previously used his inhaler a few days prior, and only requiring it with strenuous activity.  Moreover, the PFT results do not merit a rating in excess of 10 percent.  Specifically, the predicted FEV-1 findings do not fall into the range of 56 to 70 percent, and the FEV-1/FVC do not fall into the range of 56 to 70 percent.  Therefore, prior to the veteran's second VA examination on July 24, 2014, the record does not support the assignment of a rating in excess of 10 percent.  38 C.F.R. § 4.97, Diagnostic Code 6602.

For the period beginning July 24, 2014, however, the record reflects that the Veteran's asthma has required daily use of inhalational anti-inflammatory medication, thus meeting criteria for a 30 percent rating, but no higher, under Diagnostic Code 6602.  38 C.F.R. § 4.97.  As the record from this period does not indicate 40 to 55 percent predicted FEV-1, or FEV-1/FVC, or monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids, a rating in excess of 30 percent is not warranted.  Id. 

The Board has also considered whether higher ratings are available under other diagnostic codes.  However, as there is no indication in the record of bronchitis, bronchiectasis, emphysema, or chronic obstructive pulmonary disease (COPD), the Diagnostic Codes corresponding to those disabilities are not appropriate to rate the Veteran's disability.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601, 6603, 6604.  

The Board notes that a Veteran is competent to attest to things he experiences through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Board acknowledges the Veteran's statements that his asthma results in shortness of breath and the use of inhalers as needed.  The lay statements do not indicate the Veteran used the inhaler on a daily basis or 56 to 70 percent predicted FEV-1, or FEV-1/FVC, for the period prior to July 24, 2014; nor do they indicate 40 to 55 percent predicted FEV-1, or FEV-1/FVC, or monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids, for the period thereafter.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that a 30 percent rating, but no higher, is warranted for the Veteran's asthma from July 24, 2014.  38 C.F.R. § 4.3, 4.7, 4.97.  To this extent, the appeal is granted.
 
The Board acknowledges the Veteran's January 2013 statement his disability warrants an extraschedular evaluation under 38 C.F.R. § 3.321(b), and that the claim should be referred to the Director of the VA Compensation Service (Director) for such determination.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board notes that the Director is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

However, the Veteran has not identified any factors which may be considered to be exceptional or unusual during any period on appeal, and the Board has been similarly unsuccessful.  The Veteran's reports of shortness of breath and use of medication are reflected by the diagnostic criteria.  The criteria also contemplate pulmonary testing to show the degree of effects caused by the disability.  

Furthermore, the Veteran has not been hospitalized for treatment of asthma and the clinical evidence reflects that it does not result in a marked interference with employment.  While the Veteran asserted in his November 2012 that he requires the use of his inhaler with strenuous activity at work, the evidence during this period on appeal did not indicate more than intermittent use of his inhaler, which is contemplated by the 10 percent rating assigned for that period.  Moreover, while the Veteran reported daily use of an inhalational anti-inflammatory medication upon examination in July 2014, this is also contemplated by the 30 percent rating assigned for that period.  Also, the July 2014 examiner opined that the Veteran's respiratory condition did not impact his ability to work. 

Thus, the Veteran's asthma has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by the disability and the Board can identify no symptoms not contemplated by the applicable criteria.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 115.

Neither the Veteran nor his representative has raised any other issues in regard to the increased rating claim for his service-connected asthma, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

      Costochondritis

The Veteran's service-connected costochondritis is currently evaluated as noncompensably disabling.  He asserts that his symptoms warrant a higher rating.  

Costochondritis itself is not listed in the rating schedule.  Where a particular disability for which a veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Veteran's disability is currently rated under Diagnostic Code 5297, which addresses removal of ribs.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2016).   That diagnostic code allows for compensable ratings based on removal or resection of the ribs.  

The record reflects that the Veteran was afforded a VA bone examination in November 2012.  He reported right rib pain while in service and that he was told he had a right rib fracture.  Continuing symptoms included increased pain when running, strenuous activity, deep breathing, and while seated in certain positions.  He also endorsed inflammation, swelling and tenderness.  Upon physical examination, however, the VA examiner observed no evidence of bone or joint abnormality.  An X-ray demonstrated no evidence of fracture or other right rib bone abnormality.  While the Veteran reported he once lost a job due to his rib disability as he had to have nerve blocks over a period of months and was on light duty, this appears to have happened prior to the appeal period as at the examination the Veteran reported he had been unemployed for less than a year and this was the result of being laid off and no work being available.  

The Veteran was afforded another VA bone examination in July 2014.  During the examination he pointed to a specific area of his right lower chest and could manipulate the bottom rib to make a clicking feeling/sound.  The examiner felt the Veteran was irritating the parietal pleura by rubbing the rib.  He had no other symptoms.  On examination there was no evidence of bone or joint abnormality.  The examiner commented that the findings were normal.  While clicking was present there were no objective signs of pain.  

The Veteran's VA treatment records are not in significant conflict with the findings of the VA examinations.  At the Veteran's hearing he testified that he had a tender area which had increased pain with activity and when he moved positions.  

Based on the foregoing, the Board finds that a compensable disability rating is not warranted at any point for the Veteran's service-connected costochondritis.  This disability is primarily manifested by pain or discomfort with certain activities or pressure on the rib.  Removal or resection of the ribs is not shown or alleged.  Thus, a compensable rating under Diagnostic Code 5297 is not warranted.  See 38 C.F.R. § 4.71a.  

The Board notes that a Veteran is competent to attest to things he experiences through his senses.  Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. at 469-71.  In that regard, the lay statements do not indicate the Veteran has had removal or resection of any of his ribs or that he has any other symptoms associated with his service-connected costochondritis that would warrant a compensable evaluation.  

The Board has considered rating the disability under different diagnostic codes but finds no appropriate diagnostic code which could be used to assign a compensable rating.  Costochondritis is an "inflammation and associated tenderness of the cartilage (i.e., the costochondral joints) that attaches the front of the ribs to the breastbone."  Gale Encyclopedia of Medicine (4th ed. 2012).  As the service-connected condition affects the cartilage, it would not be appropriate to rate by analogy to a muscle disability.  In addition, the November 2012 and July 2014 VA examiners specifically noted that the condition did not affect motion of a joint and there was no joint abnormality.  Rating by analogy to a joint would not be appropriate.  

The Board further finds that referral for an extraschedular rating is not appropriate in this case.  The evidence is against a finding that an exceptional or unusual clinical presentation exists.  Specifically, governing norms of marked interference with employment or frequent hospitalization are absent.  See 38 C.F.R. § 3.321(b)(1).  The Veteran has not reported and the record does not reflect multiple hospitalizations for his costochondritis.  In fact, hospitalizations for this disability were denied by the Veteran at the 2012 and 2014 examinations.  Regarding impact on employment, the 2012 examiner noted that the resulting work problem from costochondritis was that the Veteran was assigned different duties.  The 2014 examiner noted that the costochondritis had no significant effects on employment.  Findings such as these are not commensurate with marked interference with employment.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 115.

Neither the Veteran nor his representative has raised any other issues in regard to the increased rating claim for his service-connected costochondritis, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.


ORDER

Entitlement to a disability rating in excess of 10 percent for asthma prior to July 24, 2014, is denied.  

Entitlement to a disability rating of 30 percent for asthma from July 24, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.
  
Entitlement to a compensable disability rating for costochondritis is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


